Case 3:20-cv-00133-JCH Document 139-3 Filed 08/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                      :
JAKUB MADEJ                                           :
                                                      :       CIVIL ACTION NO.
                       PLAINTIFF                      :       3:20-cv-00133-JCH
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY, MARVIN CHUN,                         :
MARK SCHENKER, PETER SALOVEY AND                      :
JESSIE ROYCE HILL                                     :
                                                      :
                       DEFENDANTS                     :
                                                      :       JUNE 27, 2020

                        DEFENDANTS’ SUPPLEMENTAL
                   REQUESTS FOR PRODUCTION TO PLAINTIFF

       Pursuant to Fed. R. Civ. P. 34, the defendants request that the plaintiff answer under oath

and within thirty (30) days, the following Requests for Production.

                             REQUESTS FOR PRODUCTION

       1.      Please provide copies of all recordings, audio, video, or otherwise, from the body

camera you wore while present on Yale University campus in June, 2020, as stated in your June

4, 2020 e-mail to Attorney Patrick M. Noonan.

RESPONSE:



       2.      Please provide copies of all recordings, audio, video, or otherwise, of statements

Yale police officers made to you, as referenced in your June 18, 2020 e-mail to Attorney Patrick

M. Noonan.

RESPONSE:
Case 3:20-cv-00133-JCH Document 139-3 Filed 08/04/20 Page 2 of 2




        3.       Please provide copies of all recordings, audio, video, or otherwise, capturing any

statement or conduct of any employee or agent of Yale University between August, 2016 and the

date of trial.

RESPONSE:




                                                  THE DEFENDANTS,

                                                  YALE UNIVERSITY, MARVIN CHUN,
                                                  MARK SCHENKER, PETER SALOVEY AND
                                                  JESSIE ROYCE HILL


                                            By:                 /s/
                                                  PATRICK M. NOONAN – CT00189
                                                  DONAHUE, DURHAM & NOONAN, P.C.
                                                  Concept Park
                                                  741 Boston Post Road, Suite 306
                                                  Guilford, CT 06437
                                                  Telephone: (203) 458-9168
                                                  Fax: (203) 458-4424
                                                  Email: pnoonan@ddnctlaw.com




                                      CERTIFICATION

        This is to certify that a copy of the foregoing was emailed on the above-written date,
to:

Jakub Madej
j.madej@lawsheet.com


                                                        _______________/s/________________
                                                               Patrick M. Noonan


                                                  2
